Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-21-00201-CV

                                 Francisco Javier GARZA, Jr.,
                                           Appellant

                                               v.

              Fred Andrew PULLEN and America Midwest Transportation LLC,
                                     Appellees

                 From the 79th Judicial District Court, Brooks County, Texas
                              Trial Court No. 18-12-17880-CV
                       Honorable Richard C. Terrell, Judge Presiding

   BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE CHAPA, AND JUSTICE WATKINS

        In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED IN PART. Specifically, we AFFIRM the trial court’s summary judgment as to
appellant’s gross negligence and premises liability claims. The remainder of the trial court’s
judgment is REVERSED. We REMAND appellant’s negligence claim against appellees to the
trial court for further proceedings.

       We further ORDER that the parties shall bear their own costs of this appeal.

       SIGNED July 20, 2022.


                                                _____________________________
                                                Rebeca C. Martinez, Chief Justice